UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 SUPERIOR VENTURE CORPORATION (Name of Issuer) Common stock, $0.001 par value per share (Title of Class of Securities) 86838C100 (CUSIP Number) Michael D. Moore 1230 South Chase Street, Lakewood, CO 80232 303 513-8202 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 27, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box o . *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS: Michael D. Moore I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a) o (b) ¨ Not applicable 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e): Not applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 7 SOLE VOTING POWER: 350,000,000Shares* BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: EACH REPORTING 9 SOLE DISPOSITIVE POWER: 350,000,000Shares* PERSON WITH 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 350,000,000Shares* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): Not applicable. 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 68.9 % 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IN * Acquired from treasury at $0.001 per share an aggregate of 10,000,000 shares on April 27, 2010.On September 11, 2012, the Company effected a 35 to 1 stock split. This Form 13D filing has been adjusted to reflect the split. Page 2 of 6 This statement on Schedule 13D is filed pursuant to Rule 13d-1(d) under the Securities Exchange Act of 1934, as amended, the (“1934 Act”).Michael D. Moore is referred to herein as the “Reporting Person”. Item 1.Security and Issuer The class of equity securities to which this statement relates is common stock, at a par value of $0.001 per share (collectively, the “Shares”), of Superior Venture Corporation, a Nevada corporation (the “Issuer”).The principal executive offices of the Issuer are located at 1937 E. Mineral Avenue, Centennial, Colorado 80122. Item 2.Identity and Background (a)Name: This statement is filed by Michael D. Moore. (b)Residence or business address: 1230 South Chase Street, Lakewood, CO80232 (c)Present principal occupation and employment Manager, Seven 30 South Restaurant (d)Criminal proceedings: The Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years. (e)Civil proceedings: The Reporting Person has not been, during the last five years, a party to any civil proceeding of a judicial or administrative body of competent jurisdiction where, as a result of such proceeding, there was or is a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Citizenship: United States of America Page 3 of 6 Item 3.Source and Amount of Funds or Other Consideration See Item 4 below. Item 4.Purpose of Transaction On or about April 27, 2010, the Reporting Person entered into a subscription agreement with the Issuer to acquire 10,000,000 pre forward split shares at $0.001 per share.On September 11, 2012, the Company effected a 35 to 1 stock split. This Form 13D filing has been adjusted to reflect the split.Therefore, as of the date of this Schedule 13D, the Reporting Person directly holds of record 350,000,000* shares of common stock of the Issuer. Subject to all relevant securities law provisions, the Reporting Person may acquire or dispose of securities of the Issuer from time to time in the open market or in privately negotiated transactions with third parties. Except as otherwise disclosed herein, the Reporting Person does not have any current plans or proposals that relate to or would result in: (a) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) any extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of the assets of the Issuer or any of its subsidiaries; (d) any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure including, but not limited to, if the Issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by Section 13 of the Investment Company Act of 1940; (g) changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede acquisition of control of the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) any action similar to any of those enumerated above. Page 4 of 6 Item 5.Interest in Securities of the Issuer (a) As of October 29, 2012, the Reporting Person is the beneficial owner of 350,000,000* shares of common stock of the Issuer representing 68.9% of the Issuer’s issued and outstanding shares; the Reporting Person is currently the sole director, and officer of the Reporting Person,. (b) As of October 29, 2012, the Reporting Person has the power to vote and direct the disposition of 350,000,000* shares. (c) Except as noted herein, the Reporting Person has not effected any other transactions in the Issuer’s securities, including common stock of the Issuer, within 60 days preceding the date hereof. (d) Not applicable. (e) The Reporting Person is the beneficial owner of 68.9% of the Issuer’s common shares as of October 29, 2012. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Other than as disclosed above, the Reporting Person does not have any other contracts, arrangements, understandings or relationships with respect to securities of the Issuer including, but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies.Further, the Reporting Person has not pledged securities of the Issuer nor are the securities of the Issuer held by the Reporting Person subject to a contingency, the occurrence of which would give another person voting power or investment power over such securities. Item 7.Material to Be Filed as Exhibits Not applicable. Page 5 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 30,2012 By: /s/ Michael Moore Michael Moore Page6 of 6
